Title: From George Washington to John Mackall Gantt, 2 March 1797
From: Washington, George
To: Gantt, John Mackall,Beall, Thomas

To Thomas Beall of George & John M. Gantt
                                2 March 1797
                            
                        
                        
                        
                            
                        You are hereby requested to convey all the streets in the City of Washington as
                            they are laid out and delineated in the plan of the said City hereto annexed; and also the
                            several squares, parcels and Lots of ground following to wit.
                        
                        First—The public appropriation beginning at the intersection of the South side
                            of North H street and at the west side of a street of ninety feet in width drawn parallel to
                            the west side of square numbered two hundred and twenty one, and running due south with the
                            west side of said street until it intersects the south side of an East and West street drawn
                            parrallel to the south front of said square numbered two hundred and twenty one being ninety
                            feet wide; then East with the south side of said street until it intersects the west side of
                            fifteenth street west; then south with the west side of fifteenth street west until it
                            intersects the north side of Canal street, thence westerly with the north side of Canal
                            street until it intersects the East side of seventeenth street west, thence north with the
                            East side of seventeenth street west until it intersects the south side of an East and west
                            street of ninety feet wide from the south side of square numbered One hundred and sixty
                            seven, thence East with the south side of said street until it intersects the East side of a
                            north and south street of ninety feet wide from the East side of square numbered One hundred
                            and sixty seven aforesaid thence north with the East side of said street until it intersects
                            the south side of north H Street, thence East with the South side of said Street to the
                            Beginning.
                        
                        Second—The public appropriation beginning at the intersection of the north side
                            of an East and west street of ninety feet wide from the north front of square numbered six
                            hundred and eighty eight and the west side of first street east, thence west along the north
                            side of said street until it intersects the west side of a north and south street drawn at
                            the distance of ninety feet from the west front of square numbered six hundred and eighty
                            eight, thence south with the west side of said street until it intersects the north side of
                            South B street; thence west with the north side of south B street until it intersects the
                            East side of first street west, thence north with the East side of first street west until
                            it intersects the north side of Maryland Avenue, thence south westerly with the north side
                            of Maryland Avenue until it intersects the north side of south B s, thence west with
                            the north side of south B Street until it intersects the East side of fifteenth street west,
                            thence north with the East side of fifteenth street west until it intersects the south side
                            of Canal street drawn at the distance of eighty feet on the south side of said Canal—thence
                            East with the South side of said street until it intersects the south side of Pennsylvania
                            Avenue, thence with the south side of Pennsylvania Avenue until it intersects the East side
                            of first street west, thence north with the East side of first street west until it
                            intersects the South side of north B street, thence East with the south side of north B
                            street until it intersects the west side of a north and south street of ninety feet wide
                            drawn parallel to the west front of square numbered six hundred and Eighty seven, thence
                            south with the west side of Said street until it intersects the south side of an East
                            & west street ninety feet wide from the South front of Square numbered Six hundred
                            and Eighty Seven, thence East with the south side of said street until it intersects the west
                            side of first street East, thence south with the west side of said street to the Beginning.
                        Third. The public Appropriation beginning at the intersection of the south side
                            of Canal street drawn on the south side of the Canal, and the west side of fifteenth street
                            west, thence south with the west side of fifteenth street west until it intersects the
                            Potomack river, thence north westerly until it intersects the Canal thence Easterly with the
                            Canal to the Beginning.
                        Fourth—The Public appropriation bounded on the north by the south side of North
                            E street, on the East by the west side of twenty third street west, On the West by the East
                            side of twenty fifth street west, and on the south by the Potomak river.
                        Fifth. The public Appropriation bounded on the north by south F street, On the
                            East by Canal street, on the south by the Eastern branch, or Annacostia river, and on the
                            west by the Potomak River.
                        Sixth. The public appropriation bounded on the north by North B street, on the
                            west by twenty first street west, On the East by twentieth street west, and on the South by
                            Potomak river.
                        Seventh. The public Appropriation beginning at the intersection of the north
                            side of Canal street, and the East side of ninth street west, thence north to the south side
                            of an Avenue drawn in front of square numbered three hundred and eighty two, thence north
                            Easterly with the south side of said Avenue until it intersects the south side of
                            Pennsylvania Avenue, thence with the south side of said Avenue until it intersects the west
                            side of seventh street west, thence with the west side of said street until intersects Canal
                            street, thence west with the north side of Canal street to the Beginning.
                        
                        Eighth. The public Appropriation beginning at the intersection of the East side
                            of ninth street west, and the north side of an East and west street of One hundred feet wide
                            from the north fronts of squares numbered four hundred and six & four hundred
                            & thirty, thence north with the East side of said ninth street until it intersects
                            the south side of an East & west street of ninety feet wide from the south fronts of
                            squares numbered four hundred and five, and four hundred and twenty nine, thence East with
                            the south side of said street until it intersects the west side of seventh street west,
                            thence south with the west side of said seventh street until intersects the north side of
                            the East and west street first mentioned, thence west with the north side of said street to
                            the Beginning.
                        Ninth. The Appropriation Beginning at the intersection of the East side of
                            fifth street west, and the south side of North G street thence East with the south side of
                            said G street until it intersects the west side of fourth street west thence south with the west side of fourth street west until it intersects
                            the north side of an Avenue, thence westerly parallel with the north fronts of squares
                            numbered five hundred and thirty three, and four hundred and ninety until it intersects the
                            east side of fifth street west leaving the street equally wide, thence with the East side of
                            fifth street west to the beginning.
                        Tenth. The appropriation beginning at the intersection of the East side of four
                            and a half street west and south side of north C street, thence East with the south side of
                            said C street until it intersects the west side of third street west, thence south with the
                            west side of the said third street west until it intersects the north side of North B
                            street, thence west until it intersects the north side of Pennsylvania Avenue, thence with
                            the north side of said Avenue until it intersects the East side of four and a half street
                            west thence north with the East side of four and a half street west to the Beginning.
                        
                        Eleventh. The Appropriation beginning at the intersection of the East side of
                            third street west, and south side of north C street thence East with the south side of said
                            C street until it intersects the west side of second street west thence south with the west
                            side of second street west until it intersects the north side of north B street thence west
                            with the north side of north B street until it intersects the East side of third street
                            west, thence north with the East side of said street to the Beginning.
                        Twelfth. The Appropriation bounded on the north by B street north, on the south
                            west by Pennsylvania Avenue, on the East by second street west and on the West by third
                            street west.
                        Thirteenth—The Appropriation bounded on the north by the south side of south B
                            street, On the west by the East side of nineteenth street East, on the south by the north
                            side of South G street, and on the East by the Eastern branch or Annakostia river.
                        Fourteenth—The Appropriation bounded on the west by the East side of seventh
                            street east, on the north west by the South side of Georgia Avenue, on the north by the South
                            side of M street south, On the East by the west side of ninth street East, and on the south
                            by the Eastern branch or Annakostia river.
                        Fifteenth. The public Appropriation bounded on the north by South K street, on
                            the south by South L. street, on the East by sixth street East, and on the west by fifth
                            street East.
                        
                        Sixteenth—The public Appropriation bounded on the north by K street south, On
                            the South by L street south on the west by sixth street East, and on the East by an Alley of
                            sixty feet wide bounding square numbered Eight hundred and eighty One.
                        
                        Seventeenth—The Appropriation beginning at the intersection of the west side of
                            first street East & the south side of south E street, thence south with the west
                            side of said first street East until it intersects the south side of an East and west street
                            one hundred feet in width from the south front of square numbered seven hundred and thirty
                            six—thence East with the south side of said street until it intersects the west side of
                            third street East, thence south with the west side of third street East until it intersects
                            the north side of an East and West street One hundred feet in width from the north front of
                            square numbered seven hundred and thirty seven, thence west with the north side of said
                            street until it intersects the west side of a north and south street ninety feet in width
                            from the west front of square numbered Seven hundred and thirty Seven, thence south with the
                            west side of said street until it intersects the north side of Canal street, thence with the
                            north side of said Canal street until it intersects the south side of south E street thence
                            East with the south side of said street to the beginning, as the same are also laid out and
                            delineated in the said plan to Gustavus Scott William Thornton and Alexander White
                            Commissioners appointed under the Act of Congress entitled "An Act for establishing the
                            temporary and permanent seat of the Government of the United States"—To Hold to the said
                            Gustavus Scott William Thornton and Alexander White and their successors in Office as
                            Commissioners aforesaid to the use of the United States forever
                            according to the tenor of the Act of Congress aforesaid—Given under my Hand and the Seal of
                            the United states this second day of March in the year One thousand seven hundred and ninety
                            seven.
                        
                            signed Go. WashingtonBy the PresidentTimothy Pickeringsecretary of State
                            
                        
                    